IN THE UNITED STATES DISTRlCT COU R'I`
FOR THE SOUTI-IERN DISTRICT OF OHIO
WES'|`ERN DlVISION
Krysten Waye,
Plaintit`f(s),
Case Number: l:lBe\/ZUI
vs.
.Iudge Sllsan J. Dlott
Commissioner ot` Socia| Sec-urity,
Del`endant(s).
ORDER

T he Court has reviewed the Report and Recolnmendation ofUnited Stales Magistrate
.ludge Stephanie K. Bowman filed on .|anuary 30, 2019 (Doc. 12)._ to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired February ]3, 2019, hereby
ADOPTS said Report and Recommendation.

Accordingly, the decision of the Commissioncr to deny plaintiff Disability lnsurancc
Benefits (DIB) is REVERSED. This matter is REMANDED under sentence four of 42 U.S.C.
§495(§,)-

'l`his case is hereby TERMINATED l"l‘om the docket of this Court.

lT lS SO ORDERED.

/JMQQM‘/

Judge Susan.l.[)@
United States District Court

